EXHIBIT 10.2

EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT

("Agreement") is made by and between CONTINENTAL AIRLINES, INC., a Delaware
corporation ("Company" or "Continental"), and LAWRENCE W. KELLNER ("Executive"),
and is dated and effective as of October 15, 2007 (the "Effective Date").



W

I T N E S S E T H:



WHEREAS,

Company and Executive are parties to that certain Employment Agreement dated as
of April 14, 2004 (the "Existing Agreement"), as amended by that certain
Compensation Reduction Agreement between Company and Executive dated December
22, 2004, and that certain Amendment to Compensation Reduction Agreement between
Company and Executive dated February 15, 2005 (the Compensation Reduction
Agreement and the Amendment to Compensation Reduction Agreement being referred
to herein collectively as the "Existing Compensation Reduction Agreement"); and



WHEREAS,

Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), has
made it necessary to amend the Existing Agreement in certain respects, and, in
connection therewith, the parties desire to enter into this Agreement to replace
and supersede the Existing Agreement in its entirety, effective as of the
Effective Date; and



WHEREAS,

the parties are not amending or replacing the Existing Compensation Reduction
Agreement, which shall remain in full force and effect, and shall be deemed to
apply to and reduce certain awards as provided therein; and



WHEREAS

, the Human Resources Committee of the Board of Directors of Company (the "HR
Committee") has authorized the execution, delivery and performance by Company of
this Agreement;



NOW, THEREFORE,

for and in consideration of the mutual promises, covenants and obligations
contained herein, Company and Executive agree as follows:



ARTICLE 1: EMPLOYMENT AND DUTIES

1.1 Employment; Effective Date. Company agrees to employ Executive and Executive
agrees to be employed by Company, beginning as of the Effective Date and
continuing for the period of time set forth in Article 2 of this Agreement,
subject to the terms and conditions of this Agreement.

1.2 Positions. Company shall employ Executive in the positions of Chairman of
the Board and Chief Executive Officer of Company. Company shall, for the full
term of Executive's employment hereunder, cause Executive to be nominated for
election as a director of Company and use its best efforts to secure such
election. Neither the Board of Directors of Company (the "Board of Directors")
nor any other officer or representative of Company shall assign to Executive any
duties materially inconsistent with the duties associated with the positions
described in this paragraph 1.2 as such duties are constituted as of the
Effective Date. Company shall not permit the occurrence of acts or conduct on
the part of Company, the Board of Directors, or Company's officers,
representatives or stockholders which prevent Executive from, or substantively
hinder Executive in, performing his duties or responsibilities pursuant to this
Agreement.

1.3 Duties and Services. Executive agrees to serve in the officer positions
referred to in paragraph 1.2 and, if elected, as a director of Company and to
perform diligently and to the best of his abilities the duties and services
appertaining to such offices as set forth in the Bylaws of Company in effect on
the Effective Date, as well as such additional duties and services appropriate
to such offices that the parties may agree upon from time to time.

ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT

2.1 Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Executive for the period beginning on the Effective Date and
ending on April 14, 2009 (the "Initial Term"). Said term of employment shall be
extended automatically for a successive five-year period as of the last day of
the Initial Term and as of the last day of each successive five-year period of
time thereafter that this Agreement is in effect (each such successive five-year
extended term being referred to herein as an "Extended Term"); provided,
however, that if, prior to the date which is six months before the last day of
the Initial Term or any such Extended Term, as applicable, either party shall
give written notice to the other that no such automatic extension shall occur,
then Executive's employment shall terminate on the last day of the Initial Term
or Extended Term, as applicable, during which such notice is given.

2.2 Company's Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Company, acting pursuant to an express resolution of the Board of
Directors, shall have the right to terminate Executive's employment under this
Agreement at any time for any of the following reasons:

(i) upon Executive's death;

(ii) upon Executive's becoming incapacitated for a period of at least 180 days
by accident, sickness or other circumstance that renders him mentally or
physically incapable of performing the material duties and services required of
him hereunder on a full-time basis during such period;

(iii) if, in carrying out his duties hereunder, Executive engages in conduct
that constitutes willful gross neglect or willful gross misconduct resulting in
material economic harm to Company;

(iv) upon the conviction of Executive for a felony or any crime involving moral
turpitude; or

(v) for any other reason whatsoever, in the sole discretion of the Board of
Directors.

For purposes of this Agreement, if Executive's employment is terminated by
Company pursuant to clauses (i), (ii), (iii) or (iv) above, then such
termination shall be for "Cause", and if Executive's employment is terminated by
Company pursuant to clause (v) above, then such termination shall be "without
Cause."

2.3 Executive's Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate his employment under this
Agreement at any time for any of the following reasons:

(i) a material diminution in Executive's authority, duties, or responsibilities
from those applicable to him as of the Effective Date, including a change in the
reporting structure so that Executive reports other than to the Board of
Directors;

(ii) a material change in the geographic location at which Executive must
perform services, which for purposes of this Agreement shall mean Company
requiring Executive to be permanently based more than 50 miles outside the city
limits of Houston, Texas;

(iii) a material diminution in Executive's base salary;

(iv) a material breach by Company of any provision of this Agreement (including,
without limitation, paragraphs 1.2, 3.2, or 3.8 of this Agreement); or

(v) for any other reason whatsoever, in the sole discretion of Executive.

For purposes of this Agreement, Executive's employment by Company will be
considered to have been terminated by Executive for "Good Reason" if such
termination of employment is by Executive for a reason encompassed by paragraphs
2.3(i), (ii), (iii), or (iv). Further, notwithstanding the foregoing provisions
of this paragraph 2.3 or any other provision in this Agreement to the contrary,
any assertion by Executive of a termination of employment for Good Reason shall
not be effective unless all of the following conditions are satisfied: (1) the
condition described in paragraphs 2.3(i), (ii), (iii), or (iv) giving rise to
Executive's termination of employment must have arisen without Executive's
written consent; (2) Executive must provide written notice to Company of such
condition in accordance with paragraph 5.2 within 90 days of the initial
existence of the condition; (3) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by Company; and (4)
the date of Executive's termination of employment must occur within two years
after the initial existence of the condition specified in such notice.

2.4 Notice of Termination. If Company or Executive desires to terminate
Executive's employment hereunder at any time prior to expiration of the term of
employment as provided in paragraph 2.1, it or he shall do so by giving written
notice to the other party in accordance with paragraph 5.2 that it or he has
elected to terminate Executive's employment hereunder and stating the effective
date and reason for such termination, provided that no such action shall alter
or amend any other provisions hereof or rights arising hereunder.

2.5 Certain Determinations under Section 409A of the Code. For all purposes of
this Agreement, Executive shall be considered to have terminated employment with
Company when Executive incurs a "separation from service" with Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder; provided, however, that whether such
a separation from service has occurred shall be determined based upon a
reasonably anticipated permanent reduction in the level of bona fide services to
be performed to no more than 20% (or 49% if Executive will no longer serve as an
officer of Company) of the average level of bona fide services provided in the
immediately preceding 36 months. Executive hereby agrees to be bound by
Company's determination of its "specified employees" (as such term is defined in
Section 409A of the Code) provided such determination is in accordance with any
of the methods permitted under the regulations issued under Section 409A of the
Code.

ARTICLE 3: COMPENSATION AND BENEFITS

3.1 Base Salary. During the period of this Agreement, Executive shall receive a
minimum annual base salary equal to the greater of (i) $712,500 or (ii) such
amount as the parties may agree upon from time to time. Executive's annual base
salary shall be paid in equal installments in accordance with Company's standard
policy regarding payment of compensation to executives but no less frequently
than semimonthly.

3.2 Bonus Program and Long Term Incentive Program.

(a) Cash Bonus Programs. Executive shall participate in each cash bonus program
maintained by Company on and after the Effective Date (including, without
limitation, any such program maintained for the year during which the Effective
Date occurs) at a level that is not less than the highest participation level
made available to any Company executive; provided that Company shall at all
times maintain Executive's annual cash bonus opportunity as a percentage of his
annual base salary in an amount that is at least as great as that in effect on
the Effective Date (i.e., an annual cash bonus opportunity of 0%, if entry level
goal is not met, and if entry level goal is met, between 50% and 150% of annual
base salary, depending on achievement of entry, target and stretch goals).

(b) Long-Term Incentive Programs. Executive shall participate in each long-term
incentive program maintained by Company on and after the Effective Date
(including, without limitation, any such program maintained for the year during
which the Effective Date occurs) at a level that is not less than the highest
participation level made available to any Company executive; provided that
Company shall at all times maintain Executive's long-term incentive compensation
opportunity in an amount that is at least as great as the long-term compensation
awards granted as incentive compensation in the year in which the Effective Date
occurs.

3.3 Life Insurance. During the period of this Agreement, Company shall maintain
one or more policies of life insurance on the life of Executive providing an
aggregate death benefit in an amount not less than the Termination Payment (as
such term is defined in paragraph 4.8). Executive shall have the right to
designate the beneficiary or beneficiaries of the death benefit payable pursuant
to such policy or policies up to an aggregate death benefit in an amount equal
to the Termination Payment, and may transfer ownership of such policy or
policies (and any rights of Executive under this paragraph 3.3) to any life
insurance trust, family trust or other trust. To the extent that Company's
purchase of, or payment of premiums with respect to, such policy or policies
results in compensation income to Executive, Company shall pay to Executive on
or as soon as practicable following the day on which the tax with respect to
such income is remitted by or on behalf of Executive (but not later than the end
of the taxable year following the year in which such tax is remitted) an
additional payment (the "Policy Payment") in an amount such that after payment
by Executive of all taxes imposed on Executive with respect to the Policy
Payment, Executive retains an amount of the Policy Payment equal to the taxes
imposed upon Executive with respect to such purchase or the payment of such
premiums. If for any reason Company fails to maintain the full amount of life
insurance coverage required pursuant to the preceding provisions of this
paragraph 3.3, Company shall, in the event of the death of Executive while
employed by Company, pay Executive's designated beneficiary or beneficiaries
within 30 days after the date of Executive's death an amount equal to the sum of
(1) the difference between the Termination Payment and any death benefit payable
to Executive's designated beneficiary or beneficiaries under the policy or
policies maintained by Company and (2) such additional amount as shall be
required to hold Executive's estate, heirs, and such beneficiary or
beneficiaries harmless from any additional tax liability resulting from the
failure by Company to maintain the full amount of such required coverage.

3.4 Vacation and Sick Leave. During each year of his employment, Executive shall
be entitled to vacation and sick leave benefits equal to the maximum available
to any Company executive, determined without regard to the period of service
that might otherwise be necessary to entitle Executive to such vacation or sick
leave under standard Company policy.

3.5 Supplemental Executive Retirement Plan.

(i) Base Benefit. Company agrees to pay Executive the deferred compensation
benefits set forth in this paragraph 3.5 as a supplemental retirement plan (the
"Plan"). The base retirement benefit under the Plan (the "Base Benefit") shall
be an annual amount (that is payable as a monthly straight life annuity) equal
to the product of (a) 2.5% times (b) the number of Executive's credited years of
service (as defined below) under the Plan (but not in excess of 30 years) times
(c) the Executive's final average compensation (as defined below). For purposes
hereof, Executive's credited years of service under the Plan shall be equal to
the sum of (1) the number of years (including partial years) beginning January
1, 1995, through the end of Executive's period of employment with Company,
calculated as set forth in the Continental Retirement Plan (the "CARP") with
respect to credited service ("Actual Years of Service"), (2) an additional two
years of service for each one year of service credited to Executive pursuant to
clause (1) of this sentence for the period beginning on January 1, 2000 and
ending on December 31, 2004, and (3) if the Termination Payment becomes payable
to Executive under this Agreement or if Executive's employment is terminated for
a reason encompassed by paragraphs 2.2(i) or 2.2(ii), an additional three years
of service. For purposes hereof, Executive's final average compensation shall be
equal to the greater of (A) $950,000 or (B) the average of the five highest
annual cash compensation amounts paid to Executive by Company during the
consecutive ten calendar years immediately preceding Executive's termination of
employment. For purposes hereof, cash compensation shall include base salary
plus cash bonuses (including any amounts deferred (other than Stay Bonus amounts
described below) pursuant to any deferred compensation plan of Company), but
shall exclude (i) any Stay Bonus paid to Executive pursuant to that certain Stay
Bonus Agreement between Company and Executive dated as of April 14, 1998, (ii)
any Termination Payment paid to Executive under this Agreement, (iii) any
payments received by Executive under Company's Officer Retention and Incentive
Award Program, (iv) any proceeds to Executive from any awards under any option,
stock incentive or similar plan of Company (including RSUs awarded under
Company's Long Term Incentive and RSU Program), (v) any cash bonus paid under a
long term incentive plan or program adopted by Company, and (vi) the amount
previously paid to Executive related to his covenant not to compete and related
matters. Executive shall be vested immediately with respect to benefits due
under the Plan.

(ii) Offset for CARP or Other Benefit. Any provisions of the Plan to the
contrary notwithstanding, the Base Benefit shall be reduced by the actuarial
equivalent (as defined below) of the pension benefit, if any, paid or payable to
Executive from the CARP or from any other defined benefit nonqualified
supplemental retirement plan provided to Executive by Company. In making such
reduction, the Base Benefit and the benefit paid or payable under the CARP or
any such other defined benefit nonqualified supplemental retirement plan shall
be determined under the provisions of each plan as if payable in the form of a
monthly straight life annuity beginning on the Retirement Date (as defined
below). The net benefit payable under this Plan shall then be actuarially
adjusted based on the actuarial assumptions set forth in paragraph 3.5(vii) for
the actual time of payment.

(iii) Normal Retirement Benefits. Executive's benefit under the Plan shall be
paid only in a lump sum payment in an amount that is the actuarial equivalent,
based on the actuarial assumptions set forth in paragraph 3.5(vii), of the Base
Benefit for the life of Executive paying equal monthly installments beginning on
the Retirement Date (the "Normal Retirement Benefit"). The Normal Retirement
Benefit shall be paid to Executive on or within five business days following the
Retirement Date or, if later and if required to satisfy the provisions of
Section 409A(a)(2)(B)(i) of the Code, on or within five business days after the
Section 409A Payment Date. If the Section 409A Payment Date is after the
Retirement Date, then payment of the Normal Retirement Benefit (with interest on
such benefit from the Retirement Date to the actual date of payment at the Aa
Corporate Bond Rate (as defined in paragraph 3.5(vii)) shall be paid by Company
to Executive (or, in the event of Executive's death, Executive's Beneficiary)
not earlier than but as soon as practicable on, and in any event within five
business days after, the Section 409A Payment Date. For purposes hereof: (a)
"Beneficiary" is defined as (1) Executive's surviving spouse, if Executive is
married on the date of Executive's death, or (2) Executive's estate, if
Executive is not married on the date of Executive's death; (b) "Retirement Date"
is defined as the first day of the month coincident with or next following the
later of (1) the date on which Executive attains (or in the event of Executive's
earlier death, would have attained) age 60 or (2) the date of Executive's
retirement from employment with Company; and (c) "Section 409A Payment Date" is
defined as the earlier of (1) the date of Executive's death or (2) the date
which is six months after the date of termination of Executive's employment with
Company.

(iv) Early Retirement Benefits. As of the Effective Date, Executive is eligible
to retire and receive an Early Retirement Benefit (as defined below).
Accordingly, notwithstanding the provisions of paragraph 3.5(iii), if
Executive's employment with Company is terminated prior to the Retirement Date,
for a reason other than death, then Company shall pay Executive the Normal
Retirement Benefit on or within five business days following the first day of
the month coinciding with or next following Executive's termination of
employment (the "Earliest ERB Payment Date") or, if required to satisfy the
provisions of Section 409A(a)(2)(B)(i) of the Code, on or within five business
days after the Section 409A Payment Date (an "Early Retirement Benefit");
provided, however, that the amount of the benefit shall be reduced to the extent
necessary to cause the value of such Early Retirement Benefit (determined as if
payment would be made on the Earliest ERB Payment Date) to be the actuarial
equivalent of the value of the Normal Retirement Benefit (based on the actuarial
assumptions set forth in paragraph 3.5(vii) and adjusted for such time of
payment). If payment of the Early Retirement Benefit must be delayed beyond the
Earliest ERB Payment Date to satisfy the provisions of Section 409A(a)(2)(B)(i)
of the Code as provided in the preceding sentence, then payment of the Early
Retirement Benefit (with interest on such benefit from the Earliest ERB Payment
Date to the actual date of payment at the Aa Corporate Bond Rate) shall be paid
by Company to Executive (or, in the event of Executive's death after the
Earliest ERB Payment Date, Executive's Beneficiary) not earlier than but as soon
as practicable on, and in any event within five business days after, the Section
409A Payment Date.

(v) Death Benefit. Except (a) as provided in paragraph 3.5(iii) if the Section
409A Payment Date is after the Retirement Date, (b) as provided in paragraph
3.5(iv) if the payment of the Early Retirement Benefit must be delayed beyond
the Earliest ERB Payment Date to satisfy the provisions of Section
409A(a)(2)(B)(i) of the Code, and (c) as provided in the remaining provisions of
this paragraph 3.5(v), no benefits shall be paid under the Plan if Executive
dies prior to the date Executive's benefit is paid pursuant to paragraphs
3.5(iii) or 3.5(iv), as applicable. In the event of Executive's death prior to
payment of Executive's benefit pursuant to paragraphs 3.5(iii) or 3.5(iv) (other
than under the circumstances described in clauses (a) or (b) of the preceding
sentence, in which case the benefits described in paragraphs 3.5(iii) or
3.5(iv), as applicable, shall be paid in full), Executive's surviving spouse, if
Executive is married on the date of Executive's death, will receive a death
benefit payable only as a lump sum payment in an amount that is the actuarial
equivalent of a single life annuity consisting of monthly payments for the life
of such surviving spouse determined as follows: (a) if Executive dies on or
before reaching the Retirement Date, the death benefit such spouse would have
received had Executive terminated employment on the earlier of Executive's
actual date of termination of employment or Executive's date of death, survived
until the Retirement Date, been entitled to elect and elected a joint and 50%
survivor annuity and begun to receive Executive's Plan benefit beginning
immediately at the Retirement Date, and died on the day after the Retirement
Date; or (b) if Executive dies after reaching the Retirement Date, the death
benefit such spouse would have received had Executive been entitled to elect and
elected a joint and 50% survivor annuity and begun to receive Executive's Plan
benefit beginning on the day prior to Executive's death. Such benefit shall be
paid on or within 10 business days following the first day of the month
coincident with or next following the date of Executive's death; provided,
however, that if Executive dies prior to reaching age 60, then the amount of
such benefit shall be reduced based on the principles used for the reductions
described in the proviso to the first sentence of paragraph 3.5(iv).

(vi) Unfunded Benefit. The Plan is intended to constitute an unfunded, unsecured
plan of deferred compensation. Further, it is the intention of Company that the
Plan be unfunded for purposes of the Code and Title I of the Employee Retirement
Income Security Act of 1974, as amended. The Plan constitutes a mere promise by
Company to make benefit payments in the future. Plan benefits hereunder provided
are to be paid out of Company's general assets, and Executive shall have the
status of, and shall have no better status than, a general unsecured creditor of
Company. Executive understands that he must rely upon the general credit of
Company for payment of benefits under the Plan. Company has established a
"rabbi" trust to assist Company in meeting its obligations under the Plan. The
trustee of such trust shall be a nationally-recognized and solvent bank or trust
company that is not affiliated with Company. Company shall transfer to the
trustee money and/or other property determined in the sole discretion of the HR
Committee based on the advice of the Actuary (as defined below) on an as-needed
basis in order to assure that the benefit payable under the Plan is at all times
fully funded; provided, however, that (a) to the extent that the payment of any
amount due under this paragraph 3.5 is or may be delayed by reason of Section
409A(a)(2)(B)(i) of the Code, Company shall, on or as soon as practicable after
the date of Executive's termination of employment with Company, contribute to
the trust the amount necessary to assure that the trust has sufficient funds to
pay on the Section 409A Payment Date the amount payable pursuant to this
paragraph 3.5 (including any interest provided for in this paragraph 3.5 based
on the assumption that payment will be delayed for six months), and (b)
notwithstanding the foregoing, in no event shall money and/or property be
transferred to the trust during any period in which such transfer would result
in adverse tax consequences to Executive pursuant to Section 409A(b)(3) of the
Code. The trustee shall pay Plan benefits to Executive and/or Executive's spouse
out of the trust assets if such benefits are not paid by Company. Company shall
remain the owner of all assets in the trust, and the assets shall be subject to
the claims of Company creditors in the event (and only in the event) Company
ever becomes insolvent. Neither Executive nor any beneficiary of Executive shall
have any preferred claim to, any security interest in, or any beneficial
ownership interest in any assets of the trust. Company has not and will not in
the future set aside assets for security or enter into any other arrangement
which will cause the obligation created to be other than a general corporate
obligation of Company or will cause Executive to be more than a general creditor
of Company.

(vii) Actuarial Equivalent. For purposes of the Plan, the terms "actuarial
equivalent" or "actuarially equivalent" when used with respect to a specified
benefit shall mean the amount of benefit of the referenced different type or
payable at the referenced different age that can be provided at the same cost as
such specified benefit, as computed by the Actuary and certified to Executive
(or, in the case of Executive's death, to Executive's spouse) by the Actuary.
The actuarial assumptions used under the Plan to determine equivalencies between
different forms and times of payment shall be the same as the actuarial
assumptions then used in determining lump sum benefits payable under the CARP;
provided, however, that with respect to the discount rate used to calculate
benefits under the Plan, the discount rate shall be the Aa Corporate Bond Rate.
The term "Actuary" shall mean the individual actuary or actuarial firm selected
by Company to service its pension plans generally or if no such individual or
firm has been selected, an individual actuary or actuarial firm appointed by
Company and reasonably satisfactory to Executive and/or Executive's spouse. The
term "Aa Corporate Bond Rate" shall mean the average of the Moody's daily
long-term corporate bond yield averages for Aa-rated corporate bonds published
by Moody's Investors Service, for the three-month period ending on the last day
of the second month preceding the date Executive (or, in the case of Executive's
death, Executive's spouse) is to receive the lump sum payment (determined
without regard to any delay in such payment that may be required by reason of
Section 409A(a)(2)(B)(i) of the Code), as determined by the Actuary (or, if such
yield information is no longer so published, then the average of the daily
corporate bond yields for a comparable sample of Aa-rated corporate bonds of
comparable tenor determined in good faith by the Actuary). Upon request, Company
shall cause the Actuary to compute the Aa Corporate Bond Rate for a specified
period and the amount of the applicable lump sum payment for Executive (or, in
the case of Executive's death, Executive's spouse) and shall deliver such
information to Executive or such spouse.

(viii) Medicare Payroll Taxes. Company shall indemnify Executive on a fully
grossed-up, after-tax basis for any Medicare payroll taxes (plus any income
taxes on such indemnity payments) incurred by Executive in connection with the
accrual and/or payment of benefits under the Plan. Any payment by Company to
Executive pursuant to this paragraph 3.5(viii) shall be made on or as soon as
practicable following the day on which the required tax is remitted by or on
behalf of Executive (but not later than the end of the taxable year following
the year in which such tax is remitted).

3.6 Additional Disability Benefit. If Executive shall begin to receive long-term
disability insurance benefits pursuant to a plan maintained by Company and if
such benefits cease prior to Executive's attainment of age 65 and while
Executive remains disabled, then Company shall pay Executive on the date
Executive attains age 65 a lump sum, cash payment in an amount equal to the
Termination Payment (together with interest thereon at the Aa Corporate Bond
Rate (as defined in paragraph 3.5(vii), but determined as of the last day of the
second month preceding the first day of the month coinciding with or next
following the cessation of such long-term disability insurance benefits) for the
period beginning on the date of the cessation of such long-term disability
insurance benefits and ending on the date of the payment of the Termination
Payment). If Executive receives payment of a Termination Payment pursuant to the
provisions of Article 4, then the provisions of this paragraph 3.6 shall
terminate. If Executive shall be disabled at the time his employment with
Company terminates and if Executive shall not be entitled to the payment of a
Termination Payment pursuant to the provisions of Article 4 upon such
termination, then Executive's right to receive the payment upon the occurrence
of the circumstances described in this paragraph 3.6 shall be deemed to have
accrued as of the date of such termination and shall survive the termination of
this Agreement.

3.7 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:

(i) Automobile - Company will provide an automobile (including replacements
therefor) of Executive's choice for Executive's use on terms at least as
favorable to Executive as provided in the applicable policy adopted by the HR
Committee that is in effect as of the Effective Date.

(ii) Business and Entertainment Expenses - Subject to Company's standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including dues and fees to industry and
professional organizations, costs of entertainment and business development, and
costs reasonably incurred as a result of Executive's spouse accompanying
Executive on business travel. Company shall also pay on behalf of Executive the
expenses of one athletic club selected by Executive.

(iii) Parking - Company shall provide at no expense to Executive a reserved
parking place convenient to Executive's headquarters office and two reserved
parking places at George Bush Intercontinental Airport in Houston, Texas
consistent with past practice in a location that is the same as or equivalent to
that regularly used by Company's senior executives.

(iv) Other Company Benefits - Executive and, to the extent applicable,
Executive's family, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
similarly situated Company employees. Such benefits, plans and programs may
include, without limitation, profit sharing plan, thrift plan, annual physical
examinations, health insurance or health care plan, life insurance, disability
insurance, pension plan, pass privileges on Continental Airlines, Flight
Benefits (as such term is defined in paragraph 4.8) and the like. Company shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending or discontinuing, any such benefit plan or
program, so long as such changes are similarly applicable to executive employees
generally; provided, however, that Company shall not change, amend or
discontinue Executive's Flight Benefits without his prior written consent.

3.8 Corporate Amenities. During the period of this Agreement, Company shall take
no action that materially adversely affects the corporate amenities enjoyed by
Executive as of the Effective Date.

3.9 Covenant Not to Compete and Related Matters.

(a) Company shall, during the term of this Agreement, disclose or entrust
Company trade secrets or confidential information to Executive, shall provide
Executive the opportunity to develop Company's business good will, or shall
disclose or entrust Company's business opportunities to Executive.

(b) In consideration for a payment previously made by Company to Executive, and
in keeping with Executive's duties as a fiduciary, and to protect the trade
secrets and confidential information of Company that have been or will be
disclosed to Executive, the business good will of Company that has been or will
be developed in Executive, or the business opportunities that have been or will
be disclosed or entrusted to Executive by Company, Company and Executive agree
to the non-competition provisions of this subparagraph (b). Executive agrees
that during the period of Executive's non-competition obligations hereunder,
Executive will not, directly or indirectly for Executive or others, in any
State, territory or protectorate of the United States in which Company is
qualified to do business or in any foreign country in which Company has an
office, station or branch as of the date of termination of Executive's
employment with Company, engage in an executive, advisory or consulting capacity
for any passenger air carrier; provided, however, that Executive shall not be
restricted, after his termination of employment with Company, from being
employed by, or advising or consulting to, a business engaged in providing
advice or consulting services to a broad range of companies, including passenger
air carriers, as long as Executive, during the period of Executive's
non-competition obligations hereunder, does not involve himself in the rendering
of executive, advisory or consulting services to any passenger air carrier.
Executive may obtain upon written request to Company a list of locations where
his post-termination business activities are so limited.

(c) The non-competition obligations described in subparagraph (b) above shall
survive the termination of this Agreement and extend from the date of
Executive's termination of employment with Company through the date that is 24
months after such termination of employment; provided, however, that such
non-competition obligations shall terminate and be inapplicable if Executive's
employment with Company is terminated (A) by Company without Cause or pursuant
to subparagraph 2.2(ii) or (B) by Executive for Good Reason.

ARTICLE 4: EFFECT OF TERMINATION ON COMPENSATION

4.1 By Expiration. If Executive's employment hereunder shall terminate upon
expiration of the term provided in paragraph 2.1 hereof, then all compensation
and all benefits to Executive hereunder shall terminate contemporaneously with
termination of his employment, except that (A) (i) the benefits described in
paragraph 3.5 shall continue to be payable, (ii) Executive shall be provided
Flight Benefits for the remainder of Executive's lifetime, and the death benefit
rights shall be provided as described in paragraphs 4.7 and 4.8, (iii) Executive
and his eligible dependents shall be provided Continuation Coverage (as such
term is defined in paragraph 4.8) for the remainder of Executive's lifetime,
(iv) Executive shall be paid on the effective date of such termination for his
accrued and unused vacation benefits up to a maximum of four weeks, (v) any
amounts reimbursable but unpaid to Executive at the date of such termination
shall be reimbursed to Executive pursuant to the provisions of paragraph 3.7 and
any amounts owed but unpaid to Executive under any plan, policy or program of
Company (other than Company's vacation policy, which is addressed in clause (iv)
above) as of the date of termination shall be paid to Executive at the time and
to the extent provided by, and in accordance with the terms of, such plan,
policy or program and this Agreement, and (vi) Executive shall be provided with
two reserved parking places at George Bush Intercontinental Airport in Houston,
Texas consistent with past practice, in a location that is the same or
equivalent to that regularly used by Company's senior executives, at Company's
cost and for Executive's lifetime as long as Executive retains a residence in
Houston, Texas (provided, however, that to the extent the benefit described in
this clause (A)(vi) and any other miscellaneous separation pay benefits subject
to Section 409A of the Code that are provided to Executive during the first
six-months following Executive's termination of employment have an aggregate
value in excess of the applicable dollar amount under Section 402(g)(1)(B) of
the Code for the year in which such termination occurs, Executive shall pay to
Company, at the time such benefits are provided, the fair market value of such
benefits, and Company shall reimburse Executive (with interest thereon at the Aa
Corporate Bond Rate (as defined in paragraph 3.5(vii), but determined as of the
last day of the second month preceding the first day of the month coinciding
with or next following the date of Executive's termination of employment) for
any such payment not later than the fifth day following the expiration of such
six-month period), and (B) if such termination shall result from Company's
delivery of the written notice described in paragraph 2.1, then Company shall
(i) cause all options and shares of restricted stock awarded to Executive to
vest immediately upon such termination and, with respect to options, be
exercisable in full for 30 days after such termination (but in no event later
than the earlier of the latest date upon which the option could have expired by
its original terms under any circumstances or the tenth anniversary of the
original date of grant of the option), (ii) if such termination occurs prior to
the date upon which a Change in Control (as such term is defined in paragraph
4.8) occurs, pay to Executive, at the same time as Payment Amounts with respect
to Awards are paid to other participants under Company's Long Term Incentive and
RSU Program (the "NLTIP/RSU Program") (or, if a Change in Control occurs prior
to such payment date and prior to the date for which a potential payment under
the NLTIP/RSU Program ceases to exist for the relevant Award, on the date upon
which such Change in Control occurs), all Payment Amounts with respect to Awards
made to Executive under the NLTIP/RSU Program for which a potential payment
under the NLTIP/RSU Program exists as of the date of Executive's termination of
employment, as if Executive had remained employed by Company in his current
position through the date that would entitle Executive to the maximum payment
with respect to such Awards under the NLTIP/RSU Program (calculated using the
Base Amount of Executive in effect on the day immediately preceding such
termination), (iii) if such termination occurs on or after the date upon which a
Change in Control occurs, pay to Executive, within five business days after the
date of such termination, all Payment Amounts with respect to Awards made to
Executive under the NLTIP/RSU Program for which a potential payment under the
NLTIP/RSU Program exists as of the date of Executive's termination of
employment, as if Executive had remained employed by Company in his current
position through the date that would entitle Executive to the maximum payment
with respect to such Awards under the NLTIP/RSU Program (calculated using the
Base Amount of Executive in effect on the day immediately preceding such
termination), (iv) pay Executive on the effective date of such termination a
lump sum, cash payment in an amount equal to the Termination Payment (provided,
however, that if the payment of the Termination Payment would be subject to
additional taxes and interest under Section 409A of the Code because the timing
of such payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the
Code and the regulations thereunder, then such amount shall be paid within five
business days after the Section 409A Payment Date), and (v) provide Executive
with Outplacement and Related Services (as such term is defined in paragraph 4.8
and for the time periods described therein; provided, however, that to the
extent the benefits provided to Executive under clause (2) of the definition of
Outplacement and Related Services and any other miscellaneous separation pay
benefits subject to Section 409A of the Code that are provided to Executive
during the first six-months following Executive's termination of employment have
an aggregate value in excess of the applicable dollar amount under Section
402(g)(1)(B) of the Code for the year in which such termination occurs,
Executive shall pay to Company, at the time such benefits are provided, the fair
market value of such benefits, and Company shall reimburse Executive (with
interest thereon at the Aa Corporate Bond Rate (as defined in paragraph
3.5(vii), but determined as of the last day of the second month preceding the
first day of the month coinciding with or next following the date of Executive's
termination of employment)) for any such payment not later than the fifth day
following the expiration of such six-month period). Capitalized terms used in
clauses (ii) and (iii) of the preceding sentence that are not defined elsewhere
in this Agreement have the meanings ascribed thereto in the NLTIP/RSU Program as
in effect on the Effective Date. If the payment of the Termination Payment is
delayed as provided in the parenthetical set forth in clause (B)(iv) of the
first sentence of this paragraph, then (1) interest on such delayed payment for
the period beginning on the date of Executive's termination of employment and
ending on the date of the payment of the Termination Payment at the Aa Corporate
Bond Rate (as determined as provided in clause (B)(v) of the first sentence of
this paragraph) shall also be paid by Company to Executive at the time of the
payment of the Termination Payment, and (2) Company shall, on or as soon as
practicable after the date of Executive's termination of employment, contribute
cash in an amount equal to the Termination Payment plus the interest described
in clause (1) of this sentence (based on the assumption that the payment will be
delayed for six months) to an irrevocable grantor ("rabbi") trust of which
Executive is the sole beneficiary and the trustee of which is a
nationally-recognized and solvent bank or trust company that is not affiliated
with Company (subject to the claims of Company's creditors, as required pursuant
to applicable Internal Revenue Service guidance to prevent the imputation of
income to Executive prior to distribution from the trust), pursuant to which the
Termination Payment plus applicable interest shall be payable from the trust at
the time provided herein, provided that (x) to the extent such amount is paid to
Executive by Company, the trust shall pay such amount to Company, and (y) in no
event shall cash be transferred to the trust during any period in which such
transfer would result in adverse tax consequences to Executive pursuant to
Section 409A(b)(3) of the Code.

4.2 By Company. If Executive's employment hereunder shall be terminated by
Company prior to expiration of the term provided in paragraph 2.1 hereof then,
upon such termination, regardless of the reason therefor, all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that Company shall provide Executive with
the payments and benefits described in clause (A) of the first sentence of
paragraph 4.1 (except that the parking benefit described in clause (A)(vi) of
such sentence shall not be provided if the reason for such termination is
encompassed by paragraphs 2.2(iii) or (iv)), and:

(i) if such termination shall be without Cause, then Company shall provide
Executive with the payments and benefits described in clause (B) of the first
sentence of paragraph 4.1 and take the actions described in the last sentence of
paragraph 4.1 (if applicable); and

(ii) if such termination shall be for a reason encompassed by paragraphs 2.2(i)
or (ii), then Company shall (1) cause all options and shares of restricted stock
awarded to Executive to vest immediately upon such termination and, with respect
to options, be exercisable in full for 30 days after such termination (or such
longer period as provided for under the circumstances in applicable option
awards, but in no event later than the earlier of the latest date upon which the
option could have expired by its original terms under any circumstances or the
tenth anniversary of the original date of grant of the option), (2) if such
termination occurs prior to the date upon which a Change in Control occurs, pay
to Executive (or Executive's estate), at the same time as Payment Amounts with
respect to Awards are paid to other participants under the NLTIP/RSU Program
(or, if a Change in Control occurs prior to such payment date and prior to the
date for which a potential payment under the NLTIP/RSU Program ceases to exist
for the relevant Award, on the date upon which such Change in Control occurs),
all Payment Amounts with respect to Awards made to Executive under the NLTIP/RSU
Program for which a potential payment under the NLTIP/RSU Program exists as of
the date of Executive's termination of employment, as if Executive had remained
employed by Company in his current position through the date that would entitle
Executive to the maximum payment with respect to such Awards under the NLTIP/RSU
Program (calculated using the Base Amount of Executive in effect on the day
immediately preceding such termination), (3) if such termination occurs on or
after the date upon which a Change in Control occurs, pay to Executive (or
Executive's estate), within five business days after the date of such
termination, all Payment Amounts with respect to Awards made to Executive under
the NLTIP/RSU Program for which a potential payment under the NLTIP/RSU Program
exists as of the date of Executive's termination of employment, as if Executive
had remained employed by Company in his current position through the date that
would entitle Executive to the maximum payment with respect to such Awards under
the NLTIP/RSU Program (calculated using the Base Amount of Executive in effect
on the day immediately preceding such termination), and (4) provide Executive
(or his designated beneficiary or beneficiaries) with the benefits contemplated
under paragraph 3.3 or paragraph 3.6, as applicable. Capitalized terms used in
clauses (2) and (3) of the preceding sentence that are not defined elsewhere in
this Agreement have the meanings ascribed thereto in the NLTIP/RSU Program as in
effect on the Effective Date.

4.3 By Executive. If Executive's employment hereunder shall be terminated by
Executive prior to expiration of the term provided in paragraph 2.1 hereof then,
upon such termination, regardless of the reason therefor, all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that Company shall provide Executive with
the payments and benefits described in clause (A) of the first sentence of
paragraph 4.1, and, if such termination shall be by Executive for Good Reason,
then Company shall provide Executive with the payments and benefits described in
clause (B) of the first sentence of paragraph 4.1 and take the actions described
in the last sentence of paragraph 4.1 (if applicable).

4.4 Certain Additional Payments by Company. Notwithstanding anything to the
contrary in this Agreement, if any payment, distribution or provision of a
benefit by Company to or for the benefit of Executive, whether paid or payable,
distributed or distributable or provided or to be provided pursuant to the terms
of this Agreement or otherwise (a "Payment"), would be subject to an excise or
other special additional tax that would not have been imposed absent such
Payment (including, without limitation, any excise tax imposed by Section 4999
of the Code), or any interest or penalties with respect to such excise or other
additional tax (such excise or other additional tax, together with any such
interest or penalties, are hereinafter collectively referred to as the "Excise
Tax"), Company shall pay to Executive on or as soon as practicable following the
day on which the Excise Tax is remitted by or on behalf of Executive (but not
later than the end of the taxable year following the year in which the Excise
Tax is remitted) an additional payment (a "Gross-up Payment") in an amount such
that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any income taxes and
Excise Taxes imposed on any Gross-up Payment, Executive retains an amount of the
Gross-up Payment (taking into account any similar gross-up payments to Executive
under any stock incentive or other benefit plan or program of Company) equal to
the Excise Tax imposed upon the Payments; provided, however, that Company's
obligation to pay Executive a Gross-up Payment with respect to an Excise Tax
relating to Section 409A of the Code is conditioned on Executive having, on and
after the Effective Date, cooperated with Company to execute any amendment to
the provisions hereof or any other agreement or arrangement reasonably necessary
to avoid the imposition of such Excise Tax, but only to the minimum extent
necessary to avoid the application of such Excise Tax and only to the extent
that Executive would not, as a result, suffer (i) any reduction in the total
present value of the amounts otherwise payable to him, or the benefits otherwise
to be provided to him, by Company or (ii) any material increase in the risk of
Executive not receiving such amounts or benefits, it being agreed that, upon
request of Executive, Company shall establish and fully fund (other than during
any period in which such funding would result in adverse tax consequences to
Executive pursuant to Section 409A(b)(3) of the Code) an irrevocable grantor
("rabbi") trust as described in the last sentence of paragraph 4.1 with respect
to any amounts (plus interest thereon as so described) proposed to be deferred
in payment to Executive under the terms of this proviso. Company and Executive
shall make an initial determination as to whether a Gross-up Payment is required
and the amount of any such Gross-up Payment. Executive shall notify Company in
writing of any claim by the Internal Revenue Service which, if successful, would
require Company to make a Gross-up Payment (or a Gross-up Payment in excess of
that, if any, initially determined by Company and Executive) within ten business
days after the receipt of such claim. Company shall notify Executive in writing
at least ten business days prior to the due date of any response required with
respect to such claim if it plans to contest the claim. If Company decides to
contest such claim, Executive shall cooperate fully with Company in such action;
provided, however, Company shall bear and pay directly or indirectly all costs
and expenses (including additional interest and penalties) incurred in
connection with such action and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of Company's action. If, as
a result of Company's action with respect to a claim, Executive receives a
refund of any amount paid by Company with respect to such claim, Executive shall
promptly pay such refund to Company. If Company fails to timely notify Executive
whether it will contest such claim or Company determines not to contest such
claim, then Company shall immediately pay to Executive the portion of such
claim, if any, which it has not previously paid to Executive.

4.5 Payment Obligations Absolute. Company's obligation to pay Executive the
amounts and to make the arrangements provided in this Article 4 shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set off, counterclaim, recoupment, defense or
other right which Company (including its subsidiaries and affiliates) may have
against him or anyone else. All amounts payable by Company shall be paid without
notice or demand. Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Article 4, and, except as provided in paragraph 4.8 with respect to
Continuation Coverage, the obtaining of any such other employment (or the
engagement in any endeavor as an independent contractor, sole proprietor,
partner, or joint venturer) shall in no event effect any reduction of Company's
obligations to make (or cause to be made) the payments and arrangements required
to be made under this Article 4.

4.6 Liquidated Damages. In light of the difficulties in estimating the damages
upon termination of this Agreement, Company and Executive hereby agree that the
payments and benefits, if any, to be received by Executive pursuant to this
Article 4 shall be received by Executive as liquidated damages. Payment of the
Termination Payment pursuant to paragraphs 4.1, 4.2 or 4.3 shall be in lieu of
any severance benefit Executive may be entitled to under any severance plan or
policy maintained by Company.

4.7 Flight Benefits.

(i) Scope; Effectiveness. Paragraphs 4.7 and 4.8 set forth the terms and
conditions of Flight Benefits provided to Executive effective as of January 1,
2008. Prior to and including December 31, 2007, Executive shall be entitled to
Flight Benefits on the terms set forth in the Existing Agreement. Executive's
Flight Benefits include Grandfathered Flight Benefits (as such term is defined
in paragraph 4.8), which Executive shall retain in accordance with the terms and
conditions of this paragraph 4.7 and the other terms of this Agreement.
Effective calendar year 2008, the Grandfathered Flight Benefits shall be used in
a calendar year only after Executive has used the annual Flight Benefits
allotted to Executive for such year and then shall be used in accordance with
the terms and conditions of this paragraph 4.7; provided, however, that if
Executive would be subject to additional taxes and interest under Section 409A
of the Code if Executive's right to use Executive's annual allotment of Flight
Benefits is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and
the regulations thereunder, then, during the six-month period following
Executive's termination of employment, Executive shall be able to use (a) first,
Executive's Annual Travel Limit and Annual Gross Up Limit (as such terms are
defined in paragraph 4.8) that are not part of Executive's Grandfathered Flight
Benefits until the time that such benefits used (together with any other
miscellaneous separation pay benefits subject to Section 409A of the Code that
are provided to Executive during such period) have an aggregate value equal to
the applicable dollar amount under Section 402(g)(1)(B) of the Code for the year
in which such termination of employment occurs, and (b) then, Executive's
Grandfathered Flight Benefits.

(ii) Restrictions on Use; Consequences of Misuse.

(a) Personal Use Restriction. Executive agrees that the Flight Benefits are to
be used principally for personal reasons and may not be used for business
purposes (other than business purposes on behalf of Company, and other than
business usage that is incidental or de minimus, defined as amounting to less
than 10% of the total value (valued as the usage of the Annual Travel Limit is
calculated) of flights on the CO System charged to Executive's UATP card (as
such terms are defined in paragraph 4.8) during any calendar year), and that
credit availability on Executive's UATP card may be suspended if (A) such UATP
card is used for business purposes other than as described above and (B) after
receiving written notice from Company to cease such usage, Executive continues
to use Executive's UATP card for such business purposes.

(b) Booking and Ticketing; Accounting; Reimbursement.

(1) No tickets issued on the CO System in connection with the Flight Benefits
may be purchased other than directly from Company or its successor or successors
(i.e., no travel agent or other fee or commission based distributor may be
used), nor may any such tickets be sold or transferred by Executive or any other
person, nor may any such tickets be used by any person other than the person in
whose name the ticket is issued.

(2) Executive shall be responsible for all charges on Executive's UATP card in
excess of the Annual Travel Limit (and, if available, the Grandfathered Flight
Benefits) or that are not for flights on the CO System. Executive agrees to
reimburse Company, after receipt of an invoice or other accounting statement,
for all charges on Executive's UATP card that are not for flights on the CO
System and that are not otherwise reimbursable to Executive under the applicable
policies of Company for reimbursement of business expenses of officers of
Company, or that are for tickets in excess of the Annual Travel Limit (and, if
available, the Grandfathered Flight Benefits) or that violate the restrictions
set forth in this paragraph 4.7, which reimbursement shall be made promptly (and
in any event within 45 days after receipt of such invoice or other accounting
statement). Executive agrees that the credit availability under Executive's UATP
card may be suspended if Executive does not timely reimburse Company as
described in the foregoing sentence or if Executive exceeds the applicable
Annual Travel Limit (and, if available, the Grandfathered Flight Benefits);
provided, that, immediately upon Company's receipt of Executive's reimbursement
in full (or, in the case of exceeding the applicable Annual Travel Limit (and,
if available, the Grandfathered Flight Benefits), beginning the next following
year and after such reimbursement), the credit availability under Executive's
UATP card will be restored.

(iii) Imputed Income. The sole cost to Executive of flights on the CO System
pursuant to use of Executive's Flight Benefits will be the imputed income with
respect to flights on the CO System charged on Executive's UATP card, or as
otherwise required by law, and reported to Executive as required by applicable
law. For purposes of tax reporting of Flight Benefits, it is the practice of
Company to calculate taxable amounts based on the fiscal period commencing
November 1 and ending on the following October 31 (for example, Flight Benefits
utilized (i.e. "flown") during the twelve-month period from November 1, 2007 to
October 31, 2008 are reported as a taxable benefit for year 2008). Company shall
have sole discretion to change this practice, including if additional reporting
tools become available to process Flight Benefits data or as required by law.
With respect to any period for which Company is obligated to provide the Annual
Gross Up Limit, Executive will provide to Company, upon request, a calculation
or other evidence of Executive's marginal tax rate sufficient to permit Company
to calculate accurately the amount to be paid to Executive.

(iv) Section 409A Matters. It is intended that the Flight Benefits program
described in this Agreement comply with the limitations and requirements of
Section 409A of the Code to the extent applicable, and all provisions herein
shall be construed and interpreted in accordance with such intent. If Company
reasonably determines in good faith that any provision of such program, when
considered individually or in connection with the terms of any other
nonqualified deferred compensation plan maintained by Company or any affiliate
of Company, violates Section 409A of the Code, such provision will not be
effected but will instead be interpreted and amended to comply with Section 409A
of the Code, and any corrections of operation or administration necessary to
comply with Section 409A of the Code shall be implemented; provided, however,
that (a) no such interpretation, amendment or correction shall result in
Executive being treated worse than other Company officers in the same or a lower
officer category than Executive and (b) Company may not modify or amend the
Grandfathered Flight Benefits without Executive's prior written consent.

(v) Additional Survivor Benefits. Upon Executive's death, in addition to the
lifetime benefits provided pursuant to paragraphs 4.8(viii)(2)(c) and (d),
Executive's surviving spouse and children will be permitted to continue to use
(in the proportions specified in Executive's last will and testament or, if not
so specified or if Executive dies intestate, in equal proportions) Executive's
Grandfathered Flight Benefits (but only in such amounts as were unused by
Executive at the date of Executive's death), which amounts shall be adjusted
upon any change in the valuation methodology used by Company for imputed income
for U.S. federal income tax purposes from flights so as to preserve (a) a
benefit level for purchase of tickets on the CO System at least as favorable as
the amount available at the date of Executive's death and (b) a benefit level of
tax gross up at least as favorable as the tax gross up benefit level available
at the date of Executive's death. Upon Executive's death, Company shall issue
UATP cards in the names of Executive's surviving spouse and children, as
applicable. In determining any adjustment pursuant to the first sentence of this
paragraph 4.7(v), Company shall be entitled to rely on its good faith
calculation as verified by its internal audit department or independent
auditors, which calculation will be provided to the Executive's surviving spouse
and children upon request. Company will provide Executive's surviving spouse and
children an annual statement specifying the survivor benefit and any adjustments
described in this subparagraph. Executive's spouse and children will provide to
Company, upon request, a calculation or other evidence of their respective
marginal tax rates sufficient to permit Company to calculate accurately the
amount of any Annual Gross Up Limit that is part of the Grandfathered Flight
Benefits and which is to be paid to such individual. All rights, duties and
obligations of Executive, and all rights, duties and obligations of Company,
relating to Executive's usage of Flight Benefits contained in this Agreement
shall be applicable to usage of Executive's Flight Benefits by Executive's
surviving spouse and children, and the provision of such Flight Benefits to
Executive's surviving spouse and children shall be conditioned upon written
acknowledgement of and agreement thereto by Executive's surviving spouse and
children who may use such Flight Benefits.

4.8 Certain Definitions and Additional Terms. As used herein, the following
capitalized terms shall have the meanings assigned below:

(i) "affiliates" means any entity controlled by, controlling, or under common
control with Company, it being understood that control of an entity shall
require the direct or indirect ownership of a majority of the outstanding
capital stock of such entity;

(ii) "Annual Travel Limit" means an amount granted annually (on a calendar-year
basis and effective January 1 of each year) by Company to Executive (such amount
to be the same for each officer within an officer category and no less than the
amount granted with respect to Executive for the flight benefits program year
2007; provided that, if Flight Benefits are provided to Executive after
Executive's termination of employment pursuant to this Agreement, then each
annual grant for a calendar year beginning after such termination of employment
shall, subject to the remaining provisions of this subparagraph, be in an amount
equal to the amount of the annual grant Executive received for the year in which
such termination of employment occurred), which annual amount shall be adjusted
upon any change in the valuation methodology used by Company to calculate
imputed income from flights for U.S. federal income tax purposes so as to
preserve such annual benefit level for purchases of tickets on the CO System
(e.g., if a change in the valuation methodology results, on average, in such
flights being valued 15% higher than the valuation that would result using the
prior valuation methodology, then the Annual Travel Limit would be increased by
15%). In determining any adjustment, Company shall be entitled to rely on its
good faith calculation, as verified by its internal audit department or
independent auditors, which calculation will be provided to Executive upon
request. Company will provide Executive an annual statement specifying the
Annual Travel Limit and will notify Executive promptly of any adjustments to the
Annual Travel Limit described in this subparagraph. Any portion of the Annual
Travel Limit that remains unused at the end of the calendar year for which it
was awarded shall expire and be of no further use or value;

(iii) "Annual Gross Up Limit" means an amount granted annually (on a
calendar-year basis and effective January 1 of each year) by Company to
Executive (such amount to be the same for each officer within an officer
category and no less than the amount granted with respect to Executive for the
flight benefits program year 2007; provided that, if Flight Benefits are
provided to Executive after Executive's termination of employment pursuant to
this Agreement, then each annual grant for a calendar year beginning after such
termination of employment shall, subject to the remaining provisions of this
subparagraph, be in an amount equal to the amount of the annual grant Executive
received for the year in which such termination of employment occurred), which
amount shall be adjusted upon any change in the valuation methodology used by
Company to calculate imputed income from flights for U.S. federal income tax
purposes so as to preserve such annual benefit level of tax gross up (e.g., if a
change in the valuation methodology results, on average, in such flights being
valued 15% higher than the valuation that would result using the prior valuation
methodology, then the Annual Gross Up Limit would be increased by 15%). In
determining any adjustment, Company shall be entitled to rely on its good faith
calculation, as verified by its internal audit department or independent
auditors, which calculation will be provided to Executive upon request. Company
will provide Executive an annual statement specifying the Annual Gross Up Limit
and will notify Executive promptly of any adjustments to the Annual Gross Up
Limit described in this subparagraph. Any portion of the Annual Gross Up Limit
that remains unused at the end of the calendar year for which it was awarded
shall expire and be of no further use or value;

(iv) "Change in Control" shall have the same meaning as is assigned to such term
under the NLTIP/RSU Program as in effect on the Effective Date;

(v) "Continuation Coverage" shall mean, subject to the limitations described in
this paragraph 4.8(v), the continued coverage of Executive and his eligible
dependents under Company's welfare benefit plans available to executives of
Company who have not terminated employment (or the provision of equivalent
benefits), including, without limitation, medical, health, dental, life
insurance, vision care, accidental death and dismemberment, and prescription
drug (but excluding disability). Such coverage shall be offered solely as an
alternative to any COBRA continuation coverage applicable to any group health
plan otherwise available to Executive (and each of Executive's dependents, if
any) within the meaning of ERISA sections 601 through 608. Further, any such
coverage shall be subject to the application of any Medicare or other
coordination of benefits provisions under a particular welfare benefit plan.
Such coverage shall be provided by Company at no greater contribution,
deductible or co-pay cost to Executive than that applicable to a similarly
situated Company executive who has not terminated employment. The coverage
described in this paragraph 4.8(v) (or the receipt of equivalent benefits) shall
be provided to Executive under one or more insurance policies so that
reimbursement or payment of benefits to Executive thereunder shall not result in
taxable income to Executive (or, if any such reimbursement or payment of
benefits is taxable, then Company shall pay to Executive an amount as shall be
required to hold Executive harmless from any additional tax liability resulting
from the failure by Company to so provide insurance policies so that
reimbursement or payment of benefits to Executive thereunder shall not result in
taxable income to Executive, and any such payment by Company to Executive shall
be made on or as soon as practicable following the day on which the required tax
is remitted by or on behalf of Executive (but not later than the end of the
taxable year following the year in which such tax is remitted)), and provided
further that the coverage to Executive under a particular welfare benefit plan
(or the receipt of equivalent benefits) shall be suspended during any period
that Executive receives comparable benefits from a subsequent employer, and
shall be reinstated upon Executive ceasing to so receive comparable benefits and
notifying Company thereof;

(vi) "CO System" shall mean (1) flights operated by Company or any of its
affiliates or any successor or successors thereto and (2) flights operated on
behalf of Company by any third party under capacity purchase agreements with
Company; provided that, unless otherwise communicated to Executive and subject
to clause (2), CO System shall not include flights on any other carriers,
including Continental Connection carriers and other alliance/codeshare carriers;

(vii) "Eligible Family Members" means, with respect to each annual benefit year,
Executive's spouse or travel companion, dependent unmarried children through age
20 and through age 25 if full-time students, and a maximum of two parents (which
may be biological or step-parents); provided that, if Flight Benefits are
provided to Executive after Executive's termination of employment pursuant to
this Agreement, then, following such termination of employment, an Eligible
Family Member shall not include any individual with respect to whom a benefit
described in paragraph 4.8(viii)(2)(a) is taxable;

(viii) "Flight Benefits" shall (1) for the period from the Effective Date
through December 31, 2007, have the meaning and shall be determined, provided
and construed in accordance with the terms and conditions set forth in the
Existing Agreement, and (2) for calendar year 2008 and beyond (to the extent
Executive is entitled to such benefits under the terms of this Agreement), mean
flight benefits on each airline in the CO System consisting of the following
(and such flight benefits shall be provided and construed in accordance with the
terms and conditions set forth in paragraphs 4.7 and 4.8):

(a) highest priority space available flight passes, including appropriate flight
pass identification cards, for Executive and Executive's Eligible Family
Members;

(b) a Universal Air Travel Plan (UATP) card or, in the event of discontinuance
of the UATP program, a similar charge card or other authorization mechanism
permitting the purchase of air travel through direct billing to Company or any
successor or successors thereto (which successor card or mechanism shall be
deemed included as appropriate in all references herein to "UATP card") in
Executive's name for charging (subject to the restrictions set forth in
paragraph 4.7(ii)) the purchase of tickets on the CO System (in any fare class)
for travel by Executive, Executive's spouse, Executive's family and significant
others as determined by Executive. The UATP card may be used up to the amount of
any Grandfathered Flight Benefits and, on an annual, calendar-year basis, up to
the Annual Travel Limit;

(c) Platinum Elite OnePass Cards (or similar highest category successor frequent
flyer cards) in Executive's and Executive's spouse's and children's names, such
cards to be lifetime membership cards;

(d) a membership for Executive and Executive's spouse and children in Company's
Presidents Club (or any successor program), such memberships to be lifetime
memberships (subject to the terms and conditions of membership, including
minimum age requirements);

(e) payment by Company to Executive of an annual (calendar year) amount up to
the Annual Gross Up Limit sufficient to pay, on an after tax basis (i.e., after
the payment by Executive of all taxes on such amount), the U.S. federal, state
and local income taxes on imputed income resulting from flights purchased with
the UATP card or resulting from any other flight benefits extended to Executive
as a result of Executive's service as an employee of Company, and any payment by
Company to Executive pursuant to this paragraph 4.8(viii)(2)(e) shall be made on
or as soon as practicable following the day on which the required tax is
remitted by or on behalf of Executive (but not later than the end of the taxable
year following the year in which such tax is remitted); and

(f) the Grandfathered Flight Benefits (including the use of the UATP card with
respect thereto);

(ix) "Grandfathered Flight Benefits" shall mean (1) Executive's accrued but
unused "Annual Travel Limit" and "Annual Gross Up Limit" as determined pursuant
to the terms of the Existing Agreement and as reflected on the records of
Company as of December 31, 2007 (which amounts represent (a) Executive's
balances as of December 31, 2004 that were earned and vested as of such date,
plus (b) additions to such balances for the period from January 1, 2005 through
December 31, 2007 (the right to which were earned and vested as of December 31,
2004), reduced by (c) the portion of such balances used by Executive on or
before December 31, 2007), and (2) upon the death of Executive, the death
benefit rights provided to Executive's surviving spouse and children with
respect to the Grandfathered Flight Benefits as set forth in paragraph 4.7, each
of which Company and Executive believe are "grandfathered" under Section 409A of
the Code. Grandfathered Flight Benefits shall not include any portion of the
annual Flight Benefits provided to Executive for a calendar year beginning after
December 31, 2007, and shall be reduced when and to the extent used by Executive
pursuant to the terms of paragraph 4.7;

(x) "Outplacement and Related Services" shall mean (1) outplacement services, at
Company's cost and for a period of 12 months beginning on the date of
Executive's termination of employment, to be rendered by an agency selected by
Executive and approved by the Board of Directors (with such approval not to be
unreasonably withheld), and (2) other incidental perquisites (such as free or
discount air travel, car rental, phone or similar service cards) currently
enjoyed by Executive as a result of his position, to the extent then available
for use by Executive, for Executive's lifetime or a shorter period if such
perquisites become unavailable to Company for use by Executive; and

(xi) "Termination Payment" shall mean an amount equal to three times the sum of
(1) Executive's annual base salary pursuant to paragraph 3.1 in effect
immediately prior to Executive's termination of employment hereunder and (2) an
amount equal to 150% of the amount described in the foregoing clause (1).

ARTICLE 5: MISCELLANEOUS

5.1 Interest and Indemnification. If any payment to Executive provided for in
this Agreement is not made by Company when due, Company shall pay to Executive
interest on the amount payable from the date that such payment should have been
made until such payment is made, which interest shall be calculated at 3% plus
the prime or base rate of interest announced by JPMorgan Chase Bank (or any
successor thereto) at its principal office in Houston, Texas (but not in excess
of the highest lawful rate), and such interest rate shall change when and as any
such change in such prime or base rate shall be announced by such bank. If
Executive shall obtain any money judgment or otherwise prevail with respect to
any litigation brought by Executive or Company to enforce or interpret any
provision contained herein, Company, to the fullest extent permitted by
applicable law, hereby indemnifies Executive for his reasonable attorneys' fees
and disbursements incurred in such litigation and hereby agrees (i) to pay in
full all such fees and disbursements and (ii) to pay prejudgment interest on any
money judgment obtained by Executive from the earliest date that payment to him
should have been made under this Agreement until such judgment shall have been
paid in full, which interest shall be calculated at the rate set forth in the
preceding sentence. Any reimbursement of attorneys' fees and disbursements
required under this paragraph 5.1 and any reimbursement of costs and expenses
required under paragraph 3.7(ii) or paragraph 4.4 shall be made by Company upon
or as soon as practicable following receipt of supporting documentation
reasonably satisfactory to Company (but in any event not later than the close of
Executive's taxable year following the taxable year in which the fee,
disbursement, cost or expense is incurred by Executive); provided, however,
that, upon Executive's termination of employment with Company, in no event shall
any additional reimbursement be made prior to the date that is six months after
the date of Executive's termination of employment to the extent such payment
delay is required under Section 409A(a)(2)(B)(i) of the Code; provided that
interest at the rate specified above in this Section 5.1 shall be paid to
Executive with respect to any time period that reimbursement is so delayed and
such interest shall be paid at the same time as the reimbursement. In no event
shall any reimbursement be made to Executive for such fees, disbursements, costs
and expenses incurred after the later of (1) the tenth anniversary of the date
of Executive's death or (2) the date that is ten years after the date of
Executive's termination of employment with Company.

5.2 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Company:

Continental Airlines, Inc.



1600 Smith, Dept. HQSEO

Houston, Texas 77002

Attention: General Counsel

If to Executive:

At the most recent address on file with Company





or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

5.3 Applicable Law. This contract is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.

5.4 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

5.5 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

5.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

5.7 Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company's employees generally.

5.8 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

5.9 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

5.10 Successors. This Agreement shall be binding upon and inure to the benefit
of Company and any successor of Company, including without limitation any
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Except as
provided in the preceding sentence or in paragraph 3.3 (regarding assignment of
life insurance benefits), this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party. The parties
intend that the provisions of this Agreement benefiting Executive's estate or
his surviving spouse and children shall be enforceable by them.

5.11 Term. This Agreement has a term co-extensive with the term of employment as
set forth in paragraph 2.1. Termination shall not affect any right or obligation
of any party which is accrued or vested prior to or upon such termination.

5.12 Entire Agreement. Except as provided in (i) the benefits, plans, and
programs referenced in paragraph 3.7(iv) and any awards under Company's stock
incentive plans or programs, Annual Executive Bonus Program, NLTIP/RSU Program
or similar plans or programs, (ii) the Existing Compensation Reduction
Agreement, and (iii) separate agreements governing Executive's flight benefits
relating to other airlines, this Agreement, as of the Effective Date, will
constitute the entire agreement of the parties with regard to the subject matter
hereof, and will contain all the covenants, promises, representations,
warranties and agreements between the parties with respect to employment of
Executive by Company. Effective as of the Effective Date, the Existing Agreement
(but not the Existing Compensation Reduction Agreement) shall automatically
terminate and no longer be of any force or effect, and neither party shall have
any rights or obligations thereunder; provided, however, that the provisions of
the Existing Agreement relating to the provision of Flight Benefits shall
survive through December 31, 2007. The Existing Compensation Reduction Agreement
shall continue to apply after the Effective Date. Any modification of this
Agreement shall be effective only if it is in writing and signed by the party to
be charged.

5.13 Deemed Resignations. Any termination of Executive's employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, and an automatic resignation of Executive from the
Board of Directors and from the board of directors of any affiliate of Company,
and from the board of directors or similar governing body of any corporation,
limited liability company or other entity in which Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as Company's or such affiliate's designee or other
representative.

5.14 Delayed Payment Restriction. Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein would
be subject to additional taxes and interest under Section 409A of the Code if
Executive's receipt of such payment or benefit is not delayed until the Section
409A Payment Date, then such payment or benefit shall not be provided to
Executive (or Executive's estate, if applicable) until the Section 409A Payment
Date (and, at that time, Executive shall also receive interest thereon from the
date such payment or benefit would have been provided in the absence of this
paragraph until the date of receipt of such payment or benefit at the Aa
Corporate Bond Rate (as defined in paragraph 3.5(vii), but determined as of the
last day of the second month preceding the first day of the month coinciding
with or next following the date of Executive's termination of employment)). Upon
request of Executive, Company shall establish and fully fund (other than during
any period in which such funding would result in adverse tax consequences to
Executive pursuant to Section 409A(b)(3) of the Code) an irrevocable grantor
("rabbi") trust as described in the last sentence of paragraph 4.1 with respect
to any amounts (plus interest thereon) required to be deferred in payment to
Executive pursuant to the preceding sentence. This paragraph shall not apply to
any payment or benefit otherwise described in the first sentence of this
paragraph if another provision of this Agreement is intended to cause
Executive's receipt of such payment or benefit to satisfy the requirements of
Section 409A(a)(2)(B)(i) of the Code.



IN WITNESS WHEREOF,

the parties hereto have executed this Agreement on and to be effective as of the
Effective Date.



CONTINENTAL AIRLINES, INC.



 

By: /s/ Jennifer L. Vogel

Name: Jennifer L. Vogel

Title: Senior Vice President,

General Counsel, Secretary

and Chief Compliance Officer



"EXECUTIVE"



 

/s/ Lawrence W. Kellner

LAWRENCE W. KELLNER



 

APPROVED:



 

/s/ Charles Yamarone

Charles Yamarone

Chair, Human Resources Committee



 